Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Claims 1 and 4-6 have been amended.  Claims 1-6 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 4 to obviate the previous objection to claim 4.  The previous objection to the said claim is hereby withdrawn.

Response to Arguments
Some of Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  Some of Applicant's arguments, with respect to the amended claims, filed January 25, 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1 and 4-6 (35 USC§ 102): The Applicant argues in substance that, "the applicant submits that the "subscriber-id" of DuVal cannot be qualified as a secondary "call" identifier (at the contrary of what is assumed in the Office Action page 6).”

Examiner’s Response:
The Examiner respectfully disagrees.
During the interview on February 3, 2021, the Examiner clarified that in the previous office action, Duval teaches the "telephone number" associated with the subscriber-id which is being equated to the "secondary call identifier", and not the subscriber-id itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable by DuVal (US Patent No. 5818836, hereinafter, “DuVal”) in view of Chatterjee (US Patent Application Publication, 2008/0084982, hereinafter, “Chatterjee”).
Regarding claim 1, DuVal teaches:
A method, performed by a communication management device (DuVal: Anonymous Voice System (AVS) 14.  Fig. 1 and Column 4, lines 54-63), comprising: 
receiving a first message, originating from a first communication device (DuVal: The first party [first communication device] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal [first message] triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller; i.e., second communication device]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65 and Column 11, lines 1-11), the first and second communication devices each having a main call identifier (DuVal: first caller info 116 and second caller info 118 describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13) and the first communication device further having a secondary call identifier, said first message comprising (DuVal: the identifier could be a subscriber id which identifies the party as a subscriber to the anonymous voice service. In this case, the Anonymous Voice System 14 would maintain a file which provided the telephone number [i.e., secondary call identifier] associated with each subscriber id.  Fig. 6 and Column 11, lines 9-21): 
identification information items associated with the first communication device which have been previously recorded in the communication management device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29);
searching for an intermediary phone number dedicated to a communication to be established (DuVal: In decision block 208, the Anonymous Voice System 14 searches the couple records 80 stored on the disk 62 for the matchcode entered by the caller. If another couple has used the same matchcode, the program finds a couple record with the same matchcode and proceeds to decision block 210. In block 210, the AVS 14 determines whether the calling party's ANI matches the telephone number 86 [i.e., intermediary phone number] in either the first party info 84a [i.e., calling party, first communication device].  Figs. 3, 5-7A and Column 12, lines 52-65), to which the communication initiated by the first communication device is intended to be directed (DuVal: or the second party info 84b [i.e., second party info, or called party] for any couple record that contains the matchcode entered by the calling party.  Figs. 3, 5-7A and Column 12, lines 52-65); and
in response to no intermediary phone number being found (DuVal: If the determination is NO (i.e., the first party is calling with a matchcode he has never used before), the process proceeds to decision block 212 which determines whether any of the couple records with the same matchcode is a first call (first call switch 88=1). Since this is the first caller, the couple record will not exist [i.e., no intermediary number] and the process will continue at block 214.  Figs. 3, 5-7A and Columns 12, 13, lines 65-67 and 1-4, respectively).
Although DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
dispatching to the first communication device a second message indicating the absence of the intermediary phone number, thereby triggering a communication of the first communication device to the second communication device using the main call identifier of the first communication device and the main call identifier of the second communication device. 
However, in the same field of endeavor, Chatterjee teaches:
dispatching to the first communication device a second message indicating contact information (Chatterjee: The registrant 510 [i.e., callee, the second communication device] may provide contact information [i.e., second message] to the caller 508 [i.e., first communication device] via the online application 512. For example, the registrant 510 may email the caller 508 on the online application 512. The contact information may be obtained by the caller 508 at step 522.  Figs. 5A, 10 and ¶ [0036]), thereby triggering a communication of the first communication device to the second communication device (Chatterjee: At step 1004, a communication from a first subscriber [caller, the first communication device] of a first service provider to place a telephone call to a second subscriber [callee, the second communication device] of a second service provider is received.  Figs. 5A, 10 and ¶ [0046]) using the main call identifier of the first communication device and the main call identifier of the second communication device (Chatterjee: a telephone connection is established between the first and second subscribers of the first and second service providers using the looked-up telephone number [i.e., main call identifier] associated with the identifier [Fig. 9 shows the process for each device/user/telephone to register and associate its telephone number (i.e., main call identifier) with an identifier in order to provide anonymity].  Figs. 5A, 10 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Chatterjee above in order to ensure anonymous communication. (Chatterjee, ¶ [0037]).

Regarding claim 4, DuVal teaches:
A first communication device (DuVal: first caller.  Figs. 6, 7A and Column 11, lines 1-13) comprising: 
a main call identifier (DuVal: Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 14, lines 1-13) and a secondary call identifier (DuVal: the identifier could be a subscriber id which identifies the party as a subscriber to the anonymous voice service. In this case, the Anonymous Voice System 14 would maintain a file which provided the telephone number [i.e., secondary call identifier] associated with each subscriber id.  Fig. 6 and Column 11, lines 9-21); and
a processing circuit (DuVal: telephone station 20 [i.e., for first caller].  Fig. 1 and Column 4, lines 64-65) which is designed to: 
dispatch a first message destined for a communication management device (DuVal: The first party [first caller] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device having a main call identifier (DuVal: first caller info 116 and second caller info 118 [second communication device] describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13), and said first message comprising (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11):  
identification information items associated with the first communication device which have been previously sent to the communication management device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29).
DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
receive a second message indicating absence of an intermediary phone number dedicated to a communication to be established, to which the communication initiated by the first communication device is intended to be directed; and
trigger a communication destined for the second communication device, using said main call identifier of the first communication device and said main call identifier of the second communication device. 
However, in the same field of endeavor, Chatterjee teaches:
receive a second message indicating contact information dedicated to a communication to be established (Chatterjee: The registrant 510 [i.e., callee, the second communication device] may provide contact information [i.e., second message] to the caller 508 [i.e., first communication device] via the online application 512. For example, the registrant 510 may email the caller 508 on the online application 512. The contact information may be obtained by the caller 508 at step 522.  Figs. 5A, 10 and ¶ [0036]), to which the communication initiated by the first communication device is intended to be directed (Chatterjee: The contact information may be an identifier to be used on a virtual payphone system or other communication interface to enable the caller 508 to call the callee 510.  Figs. 5A, 10 and ¶ [0036]); and
trigger a communication destined for the second communication device (Chatterjee: At step 1004, a communication from a first subscriber [caller, the first communication device] of a first service provider to place a telephone call to a second subscriber [callee, the second communication device] of a second service provider is received.  Figs. 5A, 10 and ¶ [0046]), using said main call identifier of the first  communication device and said main call identifier of the second communication device (Chatterjee: a telephone connection is established between the first and second subscribers of the first and second service providers using the looked-up telephone number [i.e., main call identifier] associated with the identifier [Fig. 9 shows the process for each device/user/telephone to register and associate its telephone number (i.e., main call identifier) with an identifier in order to provide anonymity].  Figs. 5A, 10 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Chatterjee above in order to ensure anonymous communication. (Chatterjee, ¶ [0037]).

Regarding claim 5, DuVal teaches:
A communication management platform (DuVal: Anonymous Voice System (AVS) 14.  Fig. 1 and Column 4, lines 54-63) comprising a processing circuit which is designed to (DuVal: The Anonymous Voice System 14 is a processor-controlled, software-driven interactive voice response system with … storage devices. The operation of the anonymous Voice System 14 is controlled by system software capable of executing transaction scripts.  Fig. 3 and Column 6, lines 12-24): 
receive a first message originating from a first communication device (DuVal: The first party [first caller] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal [first message] triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller; i.e., second communication device]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65 and Column 11, lines 1-11), the first and second communication devices each having a main call identifier (DuVal: first caller info 116 and second caller info 118 describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13), the first communication device furthermore having a secondary call identifier, and said first message (DuVal: The Anonymous Voice System 14 is a processor-controlled, software-driven interactive voice response system with … storage devices. The operation of the anonymous Voice System 14 is controlled by system software capable of executing transaction scripts.  Fig. 3 and Column 6, lines 12-24)):
identification information items associated with the first communication device which have been previously recorded in the communication management platform (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29);
search for an intermediary phone number dedicated to the communication to be established (DuVal: In decision block 208, the Anonymous Voice System 14 searches the couple records 80 stored on the disk 62 for the matchcode entered by the caller. If another couple has used the same matchcode, the program finds a couple record with the same matchcode and proceeds to decision block 210. In block 210, the AVS 14 determines whether the calling party's ANI matches the telephone number 86 [i.e., intermediary phone number] in either the first party info 84a [i.e., calling party, first communication device].  Figs. 3, 5-7A and Column 12, lines 52-65), to which the communication initiated by the first communication device is intended to be directed (DuVal: or the second party info 84b [i.e., second party info, or called party] for any couple record that contains the matchcode entered by the calling party.  Figs. 3, 5-7A and Column 12, lines 52-65); and
in response to no intermediary phone number dedicated to the communication being found (DuVal: If the determination is NO (i.e., the first party is calling with a matchcode he has never used before), the process proceeds to decision block 212 which determines whether any of the couple records with the same matchcode is a first call (first call switch 88=1). Since this is the first caller, the couple record will not exist and the process will continue at block 214.  Figs. 3, 5-7A and Columns 12, 13, lines 65-67 and 1-4, respectively).
Although DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
dispatch to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication, thereby triggering a communication of the first communication device to the second communication device, using said main call identifier of the first communication device and the main call identifier of the second communication device. 
However, in the same field of endeavor, Chatterjee teaches:
dispatch to the first communication device a second message indicating the contact information dedicated to the communication (Chatterjee: The registrant 510 [i.e., callee, the second communication device] may provide contact information [i.e., second message] to the caller 508 [i.e., first communication device] via the online application 512. For example, the registrant 510 may email the caller 508 on the online application 512. The contact information may be obtained by the caller 508 at step 522.  Figs. 5A, 10 and ¶ [0036]), thereby triggering a communication of the first communication device to the second communication device (Chatterjee: At step 1004, a communication from a first subscriber [caller, the first communication device] of a first service provider to place a telephone call to a second subscriber [callee, the second communication device] of a second service provider is received.  Figs. 5A, 10 and ¶ [0046]), using said main call identifier of the first communication device and the main call identifier of the second communication device (Chatterjee: a telephone connection is established between the first and second subscribers of the first and second service providers using the looked-up telephone number [i.e., main call identifier] associated with the identifier [Fig. 9 shows the process for each device/user/telephone to register and associate its telephone number (i.e., main call identifier) with an identifier in order to provide anonymity].  Figs. 5A, 10 and ¶ [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Chatterjee above in order to ensure anonymous communication. (Chatterjee, ¶ [0037]).

Regarding claim 6, DuVal teaches:
A non-transitory computer-readable medium comprising a computer program stored thereon, comprising program code instructions for executing (DuVal: The Anonymous Voice System 14 is a processor-controlled, software-driven interactive voice response system with … storage devices. The operation of the anonymous Voice System 14 is controlled by system software capable of executing transaction scripts.  Fig. 3 and Column 6, lines 12-24) method for establishing a communication (DuVal: message connect 110.  Fig. 6 and Column 11, lines 1-13), when said program is executed on a communication management device (DuVal: Anonymous Voice System (AVS) 14.  Fig. 1 and Column 4, lines 54-63), the method comprising: 
receiving a first message, originating from a first communication device (DuVal: The first party [first caller] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal [first message] triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller; i.e., second communication device]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65 and Column 11, lines 1-11), the first and second communication devices each having a main call identifier (DuVal: first caller info 116 and second caller info 118 describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13) and first communication device furthermore having a secondary call identifier, and said first message comprising (DuVal: the identifier could be a subscriber id which identifies the party as a subscriber to the anonymous voice service. In this case, the Anonymous Voice System 14 would maintain a file which provided the telephone number [i.e., secondary call identifier] associated with each subscriber id.  Fig. 6 and Column 11, lines 9-21):
identification information items associated with the first communication device which have been previously recorded in the communication management device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29);
searching for an intermediary phone number dedicated to the communication to be established (DuVal: In decision block 208, the Anonymous Voice System 14 searches the couple records 80 stored on the disk 62 for the matchcode entered by the caller. If another couple has used the same matchcode, the program finds a couple record with the same matchcode and proceeds to decision block 210. In block 210, the AVS 14 determines whether the calling party's ANI matches the telephone number 86 [i.e., intermediary phone number] in either the first party info 84a [i.e., calling party, first communication device].  Figs. 3, 5-7A and Column 12, lines 52-65), to which the communication initiated by the first communication device is intended to be directed (DuVal: or the second party info 84b [i.e., second party info, or called party] for any couple record that contains the matchcode entered by the calling party.  Figs. 3, 5-7A and Column 12, lines 52-65); and
in response to no intermediary phone number dedicated to the communication being found (DuVal: If the determination is NO (i.e., the first party is calling with a matchcode he has never used before), the process proceeds to decision block 212 which determines whether any of the couple records with the same matchcode is a first call (first call switch 88=1). Since this is the first caller, the couple record will not exist and the process will continue at block 214.  Figs. 3, 5-7A and Columns 12, 13, lines 65-67 and 1-4, respectively).
Although DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
dispatching to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication, thereby triggering a communication of the first communication device to the second communication device, using said main call identifier of the first communication device and the main call identifier of the second communication device. 
However, in the same field of endeavor, Chatterjee teaches:
dispatching to the first communication device a second message indicating the contact information dedicated to the communication (Chatterjee: The registrant 510 [i.e., callee, the second communication device] may provide contact information [i.e., second message] to the caller 508 [i.e., first communication device] via the online application 512. For example, the registrant 510 may email the caller 508 on the online application 512. The contact information may be obtained by the caller 508 at step 522.  Figs. 5A, 10 and ¶ [0036]), thereby triggering a communication of the first communication device to the second communication device (Chatterjee: At step 1004, a communication from a first subscriber [caller, the first communication device] of a first service provider to place a telephone call to a second subscriber [callee, the second communication device] of a second service provider is received.  Figs. 5A, 10 and ¶ [0046]), using said main call identifier of the first communication device and the main call identifier of the second communication device (Chatterjee: a telephone connection is established between the first and second subscribers of the first and second service providers using the looked-up telephone number [i.e., main call identifier] associated with the identifier [Fig. 9 shows the process for each device/user/telephone to register and associate its telephone number (i.e., main call identifier) with an identifier in order to provide anonymity].  Figs. 5A, 10 and ¶ [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Chatterjee above in order to ensure anonymous communication. (Chatterjee, ¶ [0037]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over by DuVal-Chatterjee in view of Carlos  (US Patent Application Publication, 2016/0088162, hereinafter, “Carlos”).
Regarding claim 2, DuVal-Chatterjee discloses on the features with respect to claim 1 as outlined above:
DuVal-Chatterjee does not explicitly teach:
identification of a type of network to which the second communication device is connected,
selection of the intermediary phone number dedicated to the communication to be established in accordance with the type of network identified. 
However, in the same field of endeavor, Carlos teaches:
identification of a type of network to which the second communication device is connected (Carlos: The prepaid international calling service tracks a number of calls made by the customer to a specific telephone number. In some embodiments, the service provider specifically tracks international calls [versus local calls; i.e., different network type for different calls] made by the customer.  ¶ [0027]),
selection of the intermediary phone number dedicated to the communication to be established in accordance with the type of network identified (Carlos: The prepaid calling server determines whether the number of times that a customer calls the recipient at the specific telephone number exceeds a predefined threshold.  When the predefined threshold is exceeded, the prepaid international calling service automatically assigns a virtual number [i.e., intermediary phone number] to the customer.  ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Chatterjee to include the features as taught by Carlos above in order to provide an improved method and system for automatically assigning virtual numbers. (Carlos, ¶ [0011]).

Regarding claim 3, DuVal-Chatterjee discloses on the features with respect to claim 1 as outlined above:
DuVal-Chatterjee does not explicitly teach:
implementing a selection of a predetermined intermediary phone number corresponding to a free-of-charge phone number, as the intermediary phone number dedicated to the communication to be established. 
However, in the same field of endeavor, Carlos teaches:
implementing a selection of a predetermined intermediary phone number (Carlos: The prepaid calling server determines whether the number of times that a customer calls the recipient at the specific telephone number exceeds a predefined threshold.  When the predefined threshold is exceeded, the prepaid international calling service automatically assigns a virtual number [i.e., intermediary phone number] to the customer.  ¶ [0027]) corresponding to a free-of-charge phone number (Carlos: A telephone number is "local" if the telephone number in in a calling area where use of the local telephone number incurs little or no charges to the customer.  ¶ [0027]), as the intermediary phone number dedicated to the communication to be established (Carlos: When the customer places a call to the virtual number, the international calling service determines the actual international number to which the virtual number is assigned, and routes the call to the international number.  ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Chatterjee to include the features as taught by Carlos above in order to provide an improved method and system for automatically assigning virtual numbers. (Carlos, ¶ [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/SAI AUNG/Primary Examiner, Art Unit 2416